Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 1 of 10




                           EXHIBIT C
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 2 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 3 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 4 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 5 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 6 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 7 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 8 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 9 of 10
Case 3:13-cv-30125-PBS Document 430-7 Filed 01/16/19 Page 10 of 10
